    Case 2:20-cv-00625-DBB Document 33 Filed 04/28/21 PageID.718 Page 1 of 1




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    PAUL KENNETH CROMAR,                            JUDGMENT IN A CIVIL CASE

                             Plaintiff,             Case No. 2:20-cv-00625-DBB-DAO

    v.                                              District Judge David Barlow

    KRAIG J. POWELL,                                Magistrate Judge Daphne A. Oberg

                             Defendant.


           IT IS ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss 1 is granted,

and the action is dismissed with prejudice. The clerk of court is directed to close this case.

           Signed April 28, 2021.

                                              BY THE COURT


                                              ________________________________________
                                              David Barlow
                                              United States District Judge




1
    ECF No. 7, filed September 29, 2020.
